PER CURIAM.
The order appealed from should be modified as follows, and, as so modified, affirmed, without costs: Subdivision A: Stricken out. Subdivision B: Stricken out. Subdivision C: Amended so as to read as follows: “Whether defendant Woodin, or the board of directors of which he was a member, received any part of the amount referred to in paragraph twenty-fifth of the amended complaint as ‘various sums aggregating $5,500,000,’ and ‘additional undivided profits with various constituents.’ ” Subdivision D: Strike out the last 14 words thereof: “And, if a part, what amount was so received, and when it was received.” Subdivision E: Strike out the last 21 words thereof: “And, if a part of said sum, what amount so disappeared, and, if so, what said wrongful acts or negligence consisted of.” Subdivision F: Stricken out.